Citation Nr: 0945441	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  Jurisdiction has since been moved 
to the RO in Los Angeles, California.  

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in July 2008.  
The Appeals Management Center (AMC) continued to deny the 
claim, and therefore it has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated in the prior Remand, the Veteran is treated by 
VA for PTSD, based on a stressor described in a letter from 
the treating psychologist where the Veteran's landing zone 
was overrun, requiring the use of "beehive" rounds to fight 
off the attack.  This resulted in the Veteran observing dead 
bodies and body parts.  One of the purposes of the Board's 
Remand was to attempt to corroborate the Veteran's claimed 
stressor.  

Service records reflect the Veteran was a field artillery 
crewman with C Battery, 2nd Battalion 19th Artillery, First 
Cavalry Division, who served in Vietnam from December 1966 to 
December 1967.  His service records do not explicitly show 
his participation in combat, i.e., none of his awards or 
decorations are exclusively given to those who engaged in 
combat.  Nonetheless, it is not unreasonable to think an 
artillery unit would come under fire, and in its Remand, the 
Board suggested the RO attempt to corroborate the Veteran's 
claimed stressor by obtaining "any reports as would describe 
the activities of the [V]eteran's Vietnam unit of 
assignment."  In this regard, the Board assumed the search 
for such reports would be limited to a period of time when 
the Veteran was assigned to that unit.  The RO, however,  
requested a search of morning reports of the Veteran's unit 
for the month prior to the Veteran's arrival in Vietnam.  
Since this could not possibly corroborate the Veteran's 
stressor, additional efforts in this regard should be 
accomplished, as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran provide 
any additional information, including dates, 
locations, names of other persons involved, 
etc. relating to his claimed in-service 
stressors.  The Veteran should also report any 
details relating to his statement that he 
engaged in combat.  The Veteran should be 
advised that any additional information would 
be helpful to obtain supportive evidence of the 
claimed stressors and that he should be 
specific as possible so that an adequate search 
for corroborating information can be conducted.

2.  Once the above requested development has 
been accomplished, the RO should conduct any 
additional development that logically follows.  
In any event, the RO should attempt to obtain 
any reports (e.g. operational reports-lessons 
learned) as would describe the activities of 
the Veteran's Vietnam unit of assignment in 
Vietnam, between December 1966 and December 
1967.  (The Veteran served with C Battery, 
2/19th Artillery, 1st Cavalry Division).  

3.  When the requested development has been 
completed, the claim should be readjudicated.  
If the claim remains denied, provide the 
Veteran with a supplemental statement of the 
case and allow an appropriate time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


